Citation Nr: 1617107	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected degenerative joint disease of the right and left knee.  

3.  Entitlement to service connection for chronic fatigue syndrome.  

4.  Entitlement to service connection for irritable bowel syndrome.  

5.  Entitlement to an initial rating in excess of 10 percent for bursitis and tendonitis of the left shoulder.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from April 1998 and December 2009 rating decisions received from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that in an April 1998 rating decision, service connection was granted for right and left knee disabilities, as well as for left shoulder tendonitis.  The Veteran's August 1998 correspondence is reasonably construed as a notice of disagreement (NOD) with the initial evaluations assigned for the knee disabilities, as well as the left shoulder bursitis in the April 1998 rating decision.  (These issues were readjudicated in a Statement of the Case issued in June 2010, after which the Veteran filed a substantive appeal.)  The Board notes that although subsequent rating decisions addressing the evaluation of the knee and left shoulder disabilities were issued in March 1999 January 2004, to include consideration of additional relevant VA treatment records reflecting knee and left shoulder symptoms, the filing of a NOD confers jurisdiction on the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, his claims for initial higher ratings for knee and left shoulder disabilities are considered to have been pending since the April 1998 rating decision.  

The Board further notes that a December 2009 rating decision reflects that service connection for left shoulder tendonitis was granted.  A single disability rating was assigned for bursitis and tendonitis of the left shoulder.  

In addition, the Board notes that the September 2015 VA knee and shoulder examination reports note no impact on the Veteran's ability to perform any type of occupational task due to the service-connected knee and shoulder disabilities.  Although the examiners did not review the electronic file in VBMS as discussed in more detail below, the evidence of record at this time does not raise the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  

The reopened claim of entitlement to service connection for sinusitis, along with the claim of entitlement to service connection for a right hip disability, together with the initial increased rating claims for left shoulder and right and left knee disabilities, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 1998, the Board denied entitlement to service connection for sinusitis based on findings of no diagnosis of chronic sinus disease during or since service.  

2.  The additional evidence presented since the Board's April 1998 decision is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis.  

3.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War and he has irritable bowel syndrome that is compensably disabling.

4.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War and he has chronic fatigue syndrome that is compensably disabling.


CONCLUSIONS OF LAW

1.  The April 1998 Board decision, which denied the application to reopen the claim of entitlement to service connection for sinusitis, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015).

3.  The criteria for establishing service connection for a gastrointestinal disorder, namely, irritable bowel syndrome, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 4.114, Diagnostic Code 7319 (2015).

4.  The criteria for establishing service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 4.88a, Diagnostic Code 6354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

A.  Laws and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See also 38 C.F.R. § 20.1105 (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Analysis

In April 1998, the Board denied service connection for sinusitis on the basis that the there was no diagnosis of sinus disease during service and no evidence of current chronic sinusitis.  




The Board's decision in April 1998 is final by operation of law, except that the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100 (2015).

The evidence of record at the time of the April 1998 Board decision included the Veteran's service treatment records; the Veteran's statements, and post-service treatment records.  

The evidence added to the record since the prior denial includes VA treatment records in March 2004 and January 2005 reflecting allergic rhinitis; a March 2008 private record reflecting a diagnosis of sinusitis; and a September 2002 private record reflecting diagnoses to include acute sinusitis, and the examiner noted yellow rhinorrhea with mild pressure in the maxillary sinuses and erythema to the posterior oropharynx.  

When considered with previous evidence of record, to include the notation at separation in April 1992 of sinus problems since returning from Saudi Arabia, the Board finds the evidence of sinusitis coupled with the Veteran's assertions raises a reasonable possibility of substantiating the claim of entitlement to service connection for sinusitis.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.)  

As such, the Board finds that the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for sinusitis is addressed in the remand below. 


II.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a) (1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and functional gastrointestinal disorders (including irritable bowel syndrome). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Analysis

Irritable Bowel Syndrome

The Veteran seeks service connection for irritable bowel syndrome, to include as a result of service in the Persian Gulf.  His DD FORM 214 reflects service in the Southwest Theater of Operations from September 1990 to March 1991.  As such, the provisions of 38 C.F.R. § 3.317 are applicable.  

An August 1997 VA stomach examination report reflects complaints of epigastrium pain, and further gastrointestinal evaluation was recommended.  A September 1997 VA treatment record reflects complaints of increased stomach pain and indigestion, and a change in stomach medication was noted.  A February 1998 VA treatment record reflects an impression of lower gastrointestinal bleeding (LGIB), and although noted to probably be secondary to hemorrhoids, the impression on esophagogastroduodenoscopy (EGD) in March 1999 was gastritis.  

A September 2006 VA treatment record reflects suspected irritable bowel syndrome.  A March 2008 private record notes bowel sounds were hyperactive in four quadrants, and although food poisoning was suspected, the July 2009 VA examination report reflects a diagnosis of irritable bowel syndrome.  An August 2006 private record of treatment notes constipation one week and diarrhea the next, and the impression was irritable bowel syndrome.  Although the July 2009 VA examination report notes that symptoms associated with irritable bowel syndrome, including frequent bowel disturbance with abdominal distress, diarrhea, and intermittent pain, had their onset in 2006, the examiner did not address service treatment records reflecting relevant complaints, to include epigastric pain and bloating with increased gas in May 1988, and a June 1988 record noting that gastritis was resolving on medication.  

In addition, and although an etiological opinion with respect to irritable bowel syndrome was not provided, presumptive service connection is available for irritable bowel syndrome as a medically unexplained chronic multi symptom illness (functional gastrointestinal disorder) under 38 C.F.R. § 3.317.  The Veteran had the requisite service in the Persian Gulf and there is a competent diagnosis of a functional gastrointestinal disorder.  Resolving any reasonable doubt in the Veteran's favor, and because the evidence shows that the gastrointestinal disability is at least compensably disabling under Diagnostic Code 7319 (for irritable colon syndrome), the Board finds that the evidence is in favor of the claim.  As such, service connection for irritable bowel syndrome is warranted.

Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome, to include as a result of service in the Persian Gulf.  His DD FORM 214 reflects service in the Southwest Theater of Operations from September 1990 to March 1991.  As such, the provisions of 38 C.F.R. § 3.317 are applicable.  

An August 2006 private record of treatment reflects the Veteran's complaints of severe fatigue, and a November 2006 private clinical record reflects treatment for chronic fatigue syndrome.  In addition, an April 2008 record reflects a follow-up evaluation in association with complaints of fatigue and malaise, and the assessment in November 2009 was chronic fatigue.  

In addition, the July 2009 VA examination report reflects the Veteran's history of loss of energy upon return from Saudi Arabia, with onset of increased low energy five years prior to the examination, to include fatigue on awakening.  Although the July 2009 examiner opined that there was no evidence of chronic fatigue syndrome, the examiner did not address the private evidence reflecting a diagnosis of chronic fatigue syndrome.  

Regardless, presumptive service connection is available for chronic fatigue syndrome as a medically unexplained chronic multi symptom illness under 38 C.F.R. § 3.317.  The Veteran had the requisite service in the Persian Gulf and there is a competent diagnosis of chronic fatigue syndrome.  Thus, resolving reasonable doubt in the Veteran's favor, and because the evidence shows that chronic fatigue syndrome is at least compensably disabling under Diagnostic Code 6354 (for chronic fatigue syndrome), service connection is warranted.


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for sinusitis; to that limited extent, the appeal is granted. 

Service connection for irritable bowel syndrome is granted.  

Service connection for chronic fatigue syndrome is granted.  


REMAND

The Veteran seeks service connection for sinusitis.  As reflected in a February 2015 submission (VA FORM 21-4138 dated in July 2008), he maintains that sinusitis had its onset during service and that he has had sinusitis ever since.  

As noted above, at separation in April 1992, the Veteran reported having sinus problems since returning from Saudi Arabia.  In addition, an August 1997 VA examination report reflects a history of allergies to grasses and weeds.  Further, a September 2002 private record reflecting diagnoses to include acute sinusitis, notes yellow rhinorrhea with mild pressure in the maxillary sinuses and erythema to the posterior oropharynx.  Additionally, VA treatment records in March 2004 and January 2005 reflect allergic rhinitis, and a March 2008 private record reflects a diagnosis of sinusitis.  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the etiology of the Veteran's sinusitis.  

In addition, the Veteran seeks service connection for a right hip disability, to include as secondary to his service-connected right and left knee disabilities.  He maintains that right hip pain had its onset during service in approximately 1987, and that he has had right hip pain ever since.  

Although service treatment records are negative for a diagnosis of a right hip disability, post service records include a November 2002 VA rheumatology record noting right hip pain for several years, and the impression was degenerative joint disease of the right hip and knee.  In addition, a February 2004 VA treatment record reflects degenerative changes, to include around the sacroiliac area.  

Further, an August 2006 private treatment record notes that the severity of his knee disability "certainly could add to his hip pain."  A November 2006 record reflects that the Veteran's joints were somewhat stiff and swollen, and arthritic changes were noted in all joints in March 2008 and April 2009.  

In addition, and although the July 2009 VA examiner stated that the Veteran's right hip strain was not caused or aggravated by his service-connected right knee disability, noting no leg length discrepancy or other physical limitation that would affect gait, an antalgic gait was reported.  Regardless, an opinion was not provided as to whether a right hip disability was directly related to service.  As such, the opinion is not adequate for a determination.  Thus, a new VA examination is needed for a determination with respect to the issue of entitlement to service connection for a right hip disability.  

Additionally, the Board notes that the RO's August 2015 examination request with respect to the increased rating claims for the left shoulder and knee disabilities directs that the examiner "review the Veteran's electronic folder in VBMS."  Although the September 2015 VA shoulder and knee examination reports reflect review of VA treatment records, the examiners checked the box "No" with respect to whether the Veteran's "VA e-folder (VBMS or Virtual VA)" was reviewed.  As such, and particularly in view of the relevant VA and private medical evidence in the electronic folder in VBMS during the lengthy appeal period.  In that respect, the Board notes that an August 2006 private record states "decreased joint space in the left shoulder on weight bearing films and also significant shoulder arthritis," and "Knee films show marked increase arthritis with practically bone on bone bilaterally."  As such, the Veteran should be afforded new VA examinations, including retrospective medical opinions addressing the severity of the Veteran's left shoulder and knee disabilities since 1998.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from since May 2010.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA sinus examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disease of the nose or throat, to include sinusitis, is related to his active service, to include as due to an undiagnosed illness, or a medically unexplainable chronic multisymptom illness (signs or symptoms involving the respiratory system (upper or lower) under 38 C.F.R. § 3.317.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA right hip examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right hip disability, to include strain, is related to his active service, to include as due to an undiagnosed illness, or a medically unexplainable chronic multisymptom illness under 38 C.F.R. § 3.317.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

If it is determined that a right hip disability is not directly related to service, to include on a presumptive basis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right hip disability, to include strain, is caused by or aggravated by service-connected right and/or left knee disabilities.  In rendering the opinion, the August 2006 private treatment record noting that the severity of his knee disability "certainly could add to his hip pain," should be addressed.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA left shoulder examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should address the current nature and severity of the left shoulder disability, including functional loss and any impact on occupational functioning, since 1998. 

In rendering the opinion, the August 2006 private records noting "decreased joint space in the left shoulder on weight bearing films and also significant shoulder arthritis," should be addressed.  and "Knee films show marked increase arthritis with practically bone on bone bilaterally."

5.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should address the current nature and severity of the right and left knee disabilities, including functional loss and any impact on occupational functioning, since 1998.

In rendering the opinion, the August 2006 private records noting "Knee films show marked increase arthritis with practically bone on bone bilaterally," should be addressed.  

A rationale for all opinions expressed should be provided. 

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


